Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

1. 	This action is responsive to communications: Amendment, filed 24 February 2021, to the Original Application, filed 22 April 2020.

2. 	Claims 1-4, 6-12, and 14-20 are pending.  Applicant has cancelled claims 5 and 13.  Claims 1, 9, and 17 are independent claims.  



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


3.	Claim(s) 1-3, 6, 8-11, 14, and 16-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baldwin (U.S. Patent 10,553,308 B2).
As per independent claim 1, Baldwin discloses a method of providing replacement text for a text unit in an electronic input document (See Baldwin, Abstract), comprising:
examining an electronic input document presented on a display of a client to identify a text unit in the electronic input document and contextual information about the input document (See Baldwin, Column 13, lines 32-48, describing examining input text including generalizing associations in the text by analyzing unstructured text found near the concept of interest, immediately preceding the concept and immediately following the concept);
determining, for the identified text unit, a set of annotations for the text unit and the input document responsive to the contextual information, the set of annotations describing predictive characteristics of replacement text for the text unit (See Baldwin, Abstract, and Column 1, lines 37-62, describing identifying annotations to the text by linking at least one phrase to one or more concepts specified in at least one ontological data structure based on the textual characteristics of the portion of unstructured text);
identifying, responsive to the set of annotations, a set of candidate texts from a corpus of documents that can replace the text (See Baldwin, Column 15, lines 22-62, describing constructing a discriminative feature space from features extracted from several sources such as features derived from the analysis of the unstructured text and document structure, concept ontology information, adjacent non-concept words, etc.), the identifying comprising:
identifying a set of annotations for a corpus text unit, the set of annotations for the corpus text unit describing how well the corpus text unit satisfies the predictive characteristics for the replacement text (See Baldwin, Column 15, lines 35-62, describing identifying a set of annotations from within a corpus of documents satisfying the predictive characteristics), 
performing a plurality of evaluations, each evaluation comparing an annotation from the set of annotations for the corpus text unit with an annotation of the set of annotations for the text unit in the input document (See Baldwin, Column 18, lines 54-67, and Column 19, lines 1-61, describing comparing the annotations from the corpus of documents with the identified text within the input document), and
adding the corpus text unit to the set of candidate texts responsive to the plurality of evaluations (See Baldwin, Column 21, lines 7-23, describing extracting features from the concept information available within the linked ontology, the natural language processing analysis of the unstructured text, the words in the unstructured text found near the concept of interest, etc., to discover which concepts are appropriately grouped within the same phrase, and capturing the necessary context);
evaluating the candidate texts in the set of candidate texts to identify a subset of the set of candidate texts as a set of replacement texts for the text unit (See Baldwin, Column 21, lines 42-67, and Column 22, lines 1-46, describing categorizing, or creating a subset, of relevant phrases linked to the requested concept); and
presenting at least one replacement text from the set of replacement texts on the display of the client (See Baldwin, Column 22, lines 47-67, and Column 23, lines 1-6, describing returning the relevant phrases to replace the text to the user).
As per dependent claim 2, Baldwin discloses the limitations of claim 1 as described above. Baldwin also discloses wherein there are a plurality of text units in the electronic input document and wherein the examining, determining, identifying, and evaluating are passively performed for ones of the plurality of text units (See Baldwin, Figure 5, and Column 14, lines 34-54).
As per dependent claim 3, Baldwin discloses the limitations of claim 1 as described above. Baldwin also discloses wherein evaluating the candidate texts comprises: determining confidence scores for the candidate texts in the set of candidate texts, a confidence score for a candidate text indicating suitability of the candidate text as replacement text for the text unit, and adding the candidate text to the set of replacement texts responsive to comparison of the confidence score for the candidate text to a threshold (See Baldwin, Column 8, lines 44-59, Column 9, lines 31-41, Column 11, lines 30-48, Column 19, lines 62-67, and Column 20, lines 1-20).
As per dependent claim 6, Baldwin discloses the limitations of claim 1 as described above. Baldwin also discloses wherein presenting the replacement texts on the display of the client comprises: graphically flagging the identified text unit on the display of the client, the graphical flag indicating that replacement texts are available for the text unit (See Baldwin, Figure 5).
As per dependent claim 8, Baldwin discloses the limitations of claim 1 as described above. Baldwin also discloses replacing the text unit in the electronic input document with the presented at least one replacement text (See Baldwin, Figure 6, Column 14, lines 65-67, and Column 15, lines 1-21).
As per independent claim 9, Baldwin discloses a system for passively suggesting text to replace one or more text units in an electronic input document (See Baldwin, Figure 1), comprising:
a computer processor for executing computer program instructions; and a non-transitory computer-readable storage medium storing computer program instructions executable by the processor to perform operations… (See Baldwin, Figure 1).
Independent claim 9 additionally incorporates substantially similar subject matter as that of independent claim 1 above, and is additionally rejected along the same rationale as used in the rejection of claim 1.
As per dependent claim 10, Baldwin discloses the limitations of claim 9 as described above.  Claim 10 additionally incorporates substantially similar subject matter as that of claim 2 above, and is additionally rejected along the same rationale as used in the rejection of claim 2.
As per dependent claim 11, Baldwin discloses the limitations of claim 9 as described above.  Claim 11 additionally incorporates substantially similar subject matter as that of claim 3 above, and is additionally rejected along the same rationale as used in the rejection of claim 3.
As per dependent claim 14, Baldwin discloses the limitations of claim 9 as described above.  Claim 14 additionally incorporates substantially similar subject matter as that of claim 6 above, and is additionally rejected along the same rationale as used in the rejection of claim 6.
As per dependent claim 16, Baldwin discloses the limitations of claim 9 as described above.  Claim 16 additionally incorporates substantially similar subject matter as that of claim 8 above, and is additionally rejected along the same rationale as used in the rejection of claim 8.
As per independent claim 17, Baldwin discloses a non-transitory computer-readable storage medium storing computer program instructions executable by a processor to perform operations for providing suggested text for an electronic input document… (See Baldwin, Figure 1).
Independent claim 17 additionally incorporates substantially similar subject matter as that of independent claim 1 above, and is additionally rejected along the same rationale as used in the rejection of claim 1.
As per dependent claim 18, Baldwin discloses the limitations of claim 17 as described above.  Claim 18 additionally incorporates substantially similar subject matter as that of claim 2 above, and is additionally rejected along the same rationale as used in the rejection of claim 2.
As per dependent claim 19, Baldwin discloses the limitations of claim 17 as described above.  Claim 19 additionally incorporates substantially similar subject matter as that of claim 3 above, and is additionally rejected along the same rationale as used in the rejection of claim 3.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin (U.S. Patent 10,553,308 B2), as applied to claim 3 above, and further in view of Krishnamurthy (U.S. Publication 2017/0364586 A1).
As per dependent claim 4, Baldwin teaches the limitations of claim 3 as described above.  Baldwin does not teach expressly wherein determining confidence scores for the candidate texts comprises: representing one or more words of the identified text unit as a vector; comparing a vector associated with the candidate text with the vector representing the identified text unit, and determining the confidence score for the candidate text responsive to comparing the vectors, however, 
As per dependent claim 12, Baldwin teaches the limitations of claim 11 as described above.  Claim 12 additionally incorporates substantially similar subject matter as that of claim 4 above, and is additionally rejected along the same rationale as used in the rejection of claim 4.


5.	Claims 7, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin (U.S. Patent 10,553,308 B2), as applied to claims 1, 9, and 17 above, and further in view of Chiba (U.S. Publication 2017/0220536 A1).
As per dependent claim 7, Baldwin teaches the limitations of claim 1 as described above.  Baldwin also teaches wherein presenting the replacement texts on the display of the client comprises: graphically flagging the identified text unit on the display of the client, the graphical flag indicating that replacement texts are available for the text unit (See Baldwin, Figure 5, describing graphically flagging or highlighting identified text for which replacement text is available).  Baldwin does not teach expressly and displaying one or more of the replacement texts from the set of replacement texts on the display of the client in association with the graphically-flagged identified text unit, however, Chiba teaches this limitation (See Chiba, Figure 9, element 926, and paragraph 0070, describing displaying inclusive language suggestions to the user).  Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the display of replacement text options or suggestions of Chiba with the flagged or visually highlighted text for which replacement text is available of Baldwin.  The motivation for doing so would have been to present to 
As per dependent claim 15, Baldwin teaches the limitations of claim 9 as described above.  Claim 15 additionally incorporates substantially similar subject matter as that of claim 7 above, and is additionally rejected along the same rationale as used in the rejection of claim 7.
As per dependent claim 20, Baldwin teaches the limitations of claim 17 as described above.  Claim 20 additionally incorporates substantially similar subject matter as that of claim 7 above, and is additionally rejected along the same rationale as used in the rejection of claim 7.


5. 	It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See, MPEP 2123.


Response to Arguments

6.	Applicant’s arguments with respect to claim(s) 1-4, 6-12, and 14-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion

7.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each identified reference carefully before responding to this office action to properly advance the case in light of the prior art.
	- Tunkelang (U.S. Publication 2009/0006384 A1) discloses measuring the quality of document sets.
- Farri (U.S. Publication 2018/0373700 A1) discloses reader-driven paraphrasing of electronic clinical free text.


8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laurie Ries whose telephone number is (571) 272-4095.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kavita Stanley, can be reached at (571) 272-8352.  
10. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a 

/LAURIE A RIES/Primary Examiner, Art Unit 2176